Citation Nr: 0521925	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-11 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to July 
2002.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied service connection for a 
thoracic spine disability and that granted service connection 
for costochondritis.  Jurisdiction of this case has since 
been transferred to the St. Petersburg, Florida RO.

The veteran had requested a hearing before the Board, but he 
failed to report for the hearing, which was scheduled for 
June 2005.  Therefore, his hearing request is withdrawn.  See 
38 C.F.R. § 20.704(d) (2004).


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for disposition of the case 
has been obtained.

2.  The veteran does not currently have a competent diagnosis 
of a thoracic spine disability.  

 
CONCLUSION OF LAW

A claimed thoracic spine disability was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  VA notified the veteran of the applicable aspects of 
the VCAA as it applies to his claim in July 204 
correspondence and a July 2004 supplemental statement of the 
case (SSOC).

A VCAA notice consistent with 38 U.S.C. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

The RO advised the veteran what information and evidence was 
needed to substantiate his claim in the aforementioned 
correspondence.  He was also advised as to what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  

He was advised what information and evidence would be 
obtained by VA, namely, medical records, employment records, 
and records from other Federal agencies.  The RO addressed 
the "fourth element" of the VCAA in its July 2004 SSOC.

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  When considering the notification letter and the 
other documents described above, as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the notice.

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Any defect with regard to 
the timing and content of the notices to the veteran was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claims.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claims either has been obtained or, if not, is 
unobtainable.  

Based on the above, the Board finds that VA has also 
satisfied the duty to assist the veteran by obtaining all 
identified, relevant evidence.  

The Board now turns to the merits of the case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  VA regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Evidence of a chronic condition must 
be medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran's May 1997 enlistment examination revealed no 
complaints, treatment, or diagnosis of a thoracic spine 
disorder.  

The service medical records contain extensive complaints and 
treatment for costochondritis and thoracic back pain of 
unknown etiology.  However, sternal and thoracic spine X-rays 
showed no abnormalities.  

April 1999 in-service physical therapy records noted that 
palpation of the thoracic spine revealed segment of T4 to T9 
rotated to left and side and bent right.  Physical therapy to 
the thoracic segment produced good results.  The veteran 
expressed increased range of motion afterwards.  He was not 
restricted in activities, and he was allowed to continue with 
aerobic and weight lifting training.  

He complained of annoying back pain in September 2001, which 
was worse when he turned his head to the left and down, on 
the right side of his back.  He had distal tingling and 
weakness worse with flexion of the neck and rotation of the 
neck to the left.  He received minimal relief with 
medication.

In November 2001, he stated that the back disorder was not 
bad, just annoying.  The back was more painful when turning 
his head to the left and down, on the left side of his back.  

In December 2001, it was noted that the veteran had had right 
mid-back pain under the scapula for about one and half 
months. The record noted right upper back trapezoid spasms 
and pain.  There was no distal tingling, weakness, etc.  
Limited abduction was more persistent with strength 
exercises.  He received minimum relief from medication.
                                                                                                                                                                                                       
A January 2002 clinical record noted a three-month history of 
complaints of intermittent right parathoracic pain and 
spasms. No neuropathies, weakness, or trauma was noted.  

In May 2002, prior to discharge from service, the veteran's 
submitted a claim for service connection for a thoracic spine 
disability.  He reported that his back disorder began in 
service.  However, he did not refer to any specific back 
injury at that time.  

June 2002 physical therapy reports noted chronic thoracic 
back pain symptoms, which remained approximately the same 
since the initiation of treatment.  
Muscle tension was greater on the left than the right.    

June 2002 clinical notes recorded back pain on and off for 
eight months. The veteran stopped weight lifting due to his 
back pain.  The pain was in the mid upper back and radiated 
from the middle.  The examiner noted that several anti-
inflammatories were tried.  The veteran reported that nothing 
seemed to work very well.  He received relief with Feldane 
and Flexeril at night.  Physical examination revealed some 
point tenderness to palpation over the mid thoracic spine, 
and tenderness to palpation of the paraspinous muscles.  
There was no direct tenderness when pushing on the spine.  
The veteran had full ROM and all reflexes were 2+.   The 
diagnosis was mid-thoracic back pain.
 
In a June 2002 VA fee-based examination prior to separation 
from service, the veteran claimed a thoracic spine disorder 
with somatic dysfunction.  He reported back pain for a year 
with multiple tinges and flare-ups.  The pain awoke him at 
night and sometimes radiated into his right arm.  The 
examiner noted the veteran was in no distress.  His 
extremities were normal with no edema or varicose veins, 
reflexes were normal and symmetric, and motor strength was 
5/5 in the upper and lower extremities.  A sensory 
examination was normal.  

An X-ray report noted no previous X-rays of the thoracic 
spine of record.  Bony mineralization was normal, without 
lytic or blastic defects.  Structural alignment was intact, 
without evidence of fracture or subluxation.  Vertical body 
height and disc space diameters were well maintained 
throughout the thoracic spine.  There was no sign of 
degenerative changes, and the paraspinal soft tissue was 
unremarkable.  The impression was that of a normal thoracic 
spine. 

On examination of the thoracic spine, posture and gait were 
both normal.  Straight leg raising was negative.  Back 
rotation of the thoracolumbar spine was 40 degrees to the 
left and 20 degrees to the right.  The range of motion 
appeared to be affected by perhaps lack of flexibility and 
maximum effort.  There was no evidence of muscle spasm, 
tenderness, pain, fatigue, weakness, lack of endurance, or 
incoordination.  Neurological examination showed brisk and 
symmetrical reflexes; sensory was intact to light touch.  
Motor strength and power were 5/5.  The examiner noted that 
X-rays were normal and that there was no pathology to render 
a diagnosis.  

The veteran testified before the RO in May 2004 that he 
injured his thoracic back in service while preparing for a 
swim meet.  He currently complained of muscle spasms and 
cramps.  When asked if his thoracic back pain had ever been 
diagnosed, he responded that he thought it had been diagnosed 
as "somatic spinal disorder, or whatever."  He also noted 
that he had not been treated by any doctor since service.  He 
self-medicated with over-the-counter medications and Tylenol. 

In sum, the veteran's pre-separation VA fee-based examination 
and his service medical records all demonstrated no 
abnormalities of the thoracic spine. 

As previously noted, service connection has been granted for 
costochondritis.  The veteran contends that he also has a 
thoracic spine disability.

Three elements are required for service connection: (1) a 
current disability; (2) in service disease or injury; and (3) 
medical evidence providing a nexus between the two.  See 
Hickson, supra.

With respect to the first element, current disability, the 
Board concludes that the competent medical evidence does not 
show the existence of any thoracic spine disability at the 
present time.

The service medical records do not diagnose any thoracic 
spine disability, and in the June 2002 VA examination, the 
examiner stated that there was no pathology to render a 
diagnosis.  In short, this evidence have not diagnosed any 
thoracic spine disability.

The record does include reports from in-service chiropractors 
that arguably support the veteran's claim.  An April 1999 
physical therapy record noted that palpation of the thoracic 
spine revealed segment of T4 to T9 rotated to left and side 
and bent right.  This was treated by physical therapy to the 
thoracic segment with good results.  The veteran was not 
restricted in his activities and allowed to continue with 
aerobic and weight lifting training.  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  As 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . . As 
is true with any piece of evidence, the 
credibility and weight to be attached to these 
opinions [are] within the province of the 
adjudicators . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

In this case, the Board favors the reports of the in-service 
treating doctors and the VA examiner (all of whom did not 
identify any thoracic spine disability) over the 
chiropractor's report.  See Black v. Brown, 10 Vet. App. 279, 
284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).  
Importantly, the chiropractor did not render any diagnosis; 
he merely noted that examination of the thoracic spine 
revealed segment of T4 to T9 rotated to the left and side and 
bent right.   

By contrast, the VA examiner carefully reviewed the clinical 
evidence and conducted a thorough physical examination.  
After careful and thorough evaluation, this doctor identified 
no thoracic spine disability.  The Board places great 
probative weight on this doctor's conclusion.  

The veteran contends that he has a disability of the thoracic 
spine.  However, it is now well-established that laypersons 
without medical training, such as the appellant, are not 
competent to render a medical opinion on medical matters, 
such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

In short, although the veteran maintains that he has a 
thoracic spine disability that is separate from his service-
connected costochondritis, the preponderance of the competent 
medical evidence, as substantiated by clinical data, does not 
support his assertions.  Absent proof of a current thoracic 
spine disability, the veteran's claim must fail.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Thus, element 
(1) under Hickson, supra, is not met, and service connection 
for a thoracic spine disorder is therefore denied on that 
basis.

For the sake of completeness, the Board will also briefly 
address the remaining two Hickson elements.

As discussed, although the veteran complained of back pain on 
several occasions during service, no disorder of the thoracic 
spine was identified.  Since service, he has not sought any 
treatment for any thoracic spine condition; rather, he 
testified that he self-medicates with over-the-counter 
medications. 

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Here, the Board places 
great weight of probative value on the service medical 
records, which do not identify any in-service accident or 
injury, than it does on the veteran's report to the contrary.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative 
evidence" could be considered in weighing the evidence).

Accordingly, for the reasons stated immediately above, the 
Board concludes that element (2) of Hickson, supra (i.e., in-
service incurrence of disease or injury), has not been met.  
Thus, the claim fails on that basis also.

With respect to element (3) of Hickson, supra (i.e., medical 
nexus), absent evidence of both a current disability and in-
service disease or injury, a nexus is an impossibility.  
Indeed, the June 2002 VA examiner noted that there was no 
pathology to render a diagnosis.  Thus, this element is 
likewise not met.

In summary, the Board concludes that none of the three 
elements required for service connection for a thoracic spine 
disability have been met.  As the preponderance of the 
evidence is against this claim, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny the claim.  
38 U.S.C.A. § 5107(b); Gilbert, supra.
ORDER

Service connection for a thoracic spine disability is denied.  



____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


